                         IN THE UNITED STATES DISTRICT COURT

                        FOR THE SOUTHERN DISTRICT OF GEORGIA

                                        AUGUSTA DIVISION

WILLIE ROGERS,                                      )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )             CV 119-007
                                                    )
THERMAL CERAMICS, INC.,                             )
                                                    )
                Defendant.                          )
                                               _________

                                               ORDER
                                               _________

        The September 9, 2019 Revised Scheduling Order directed the parties to file a Joint

Status Report by October 9, 2019 concerning the opportunity to engage in mediation prior to

summary judgment motions. (Doc. no. 22.) The deadline for the parties to file the Joint

Status Report as set forth in the Court’s Scheduling Order has passed, however, no Joint

Status Report has been filed. Accordingly, the Court ORDERS the parties to file a Joint

Status Report in accordance with the Court’s September 9th Order on or before Thursday,

October 17, 2019. 1

        SO ORDERED this 10th day of October, 2019, at Augusta, Georgia.




        1
        On the date the discovery period expires, the parties shall file a Joint Status Report, found on the
Court’s website under Forms, Civil Forms, Status Report Form - for use in Judge Hall / Judge Epps cases.
Any extension of the discovery period automatically extends the Joint Status Report deadline.
